Title: From George Washington to a Board of General Officers, 29 May 1778
From: Washington, George
To: Board of General Officers


                    
                        Gentlemen,
                        Head Quarters [Valley Forge] May 29th 1778
                    
                    I send you herewith a memorial from Lt Col: Regnier of the 4th New York regiment, explaining the principles on which his claim of rank in the army is founded, which you will be pleased carefully to examine into and report your opinion concerning—as directed in the general orders of yesterday. I send you also a resolve of Congress of the 30th of last month determining the nature and operation of brevet commissions, and the proceedings of a Board of General Officers, held the 19th of February past, the principle of which may perhaps have some influence in the present case. There are other papers, which would be  useful in the decision, that I have not at this time, in my possession—The resolve of Congress passed, I think, in October 76, vesting the sole power of appointing all regimental officers in the several state-legislatures, with which, you are no doubt fully acquainted, ought to be properly attended to; and the arrangement of the state of New York, which gave rise to the dispute, between Lt Col: Regnier and the other Lieut. Colonels of that line—This I imagine will be produced by the parties themselves—There is also an article of war, the 24th of the 13th section, to which I beg leave to refer the attention of the Board. I am Gentlemen Your most Obedt servt
                    
                        Go: Washington
                    
                